108 N.J. 589 (1987)
531 A.2d 1360
IN THE MATTER OF NANCY ELLEN JOBES.
The Supreme Court of New Jersey.
July 17, 1987.
This matter having been duly presented to the Court on the application of the Lincoln Park Nursing and Convalescent Home, and the judgment of the Court having been stayed pending consideration of this application, and the Court having been informed by counsel that the family and the Guardian ad Litem, with medical assistance, stand ready to transfer Nancy Ellen Jobes to another health care facility should the stay of this Court's judgment be vacated;
It is ORDERED that the motion of the Lincoln Park Nursing and Convalescent Home for reconsideration of the Court's judgment is denied; and it is further
ORDERED that the motion of the Lincoln Park Nursing and Convalescent Home for a stay of the judgment is denied, and the temporary stay of the judgment heretofore entered is vacated, effective immediately; and it is further
ORDERED that the motion of the Lincoln Park Nursing and Convalescent Home for oral argument is dismissed as moot.